Title: 25th.
From: Adams, John Quincy
To: 


       The other young gentlemen, went off at about 8 o’clock: I waited about an hour longer, in order to accompany Mrs. Williams. Stopp’d about a quarter of an hour at Genl. Warren’s, and arrived at College before 12: found very few of the students arrived; pass’d the evening at Mr. Dana’s: he is still upon the recovery, but not very fast.
       Walter Hunnewell, will be 18 the 10th. of next August. His misfortune is to have been born in low life, and to have been kept in it to this day. The company which his education necessarily led him into has been such as students are not used to keep; and his Classmates, consequently treat him with the most perfect neglect: as a scholar he is remarkable on neither side; and his genius appears suited to the condition in which he was born; he is a mere cypher in the Class, and was it not for the public exercices which he is obliged to attend; I should never have known there was such a person in College.
      